Citation Nr: 0507145	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from February 1962 to February 
1964.

This appeal arises from a November 2001 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for a low back strain (hereinafter referred to as 
either a "low back strain" or "back disability").  In 
September 2003, the Board remanded the veteran's claim for 
further development.


REMAND

The veteran contends that he has a back disability which was 
aggravated during his active service.  After the RO issued a 
statement of the case and the appellant's appeal was 
certified to the Board, the veteran submitted to the Board 
additional evidence in February 2005.  

The United States Court of Appeals for the Federal Circuit, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver. The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  

Consequently, this case must be remanded in order to afford 
the RO the opportunity to consider the additional evidence in 
the first instance and readjudicate the claim on appeal.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The RO should readjudicate the issue on 
appeal with consideration of the 
evidence received by the Board in 
February 2005.  If the determination 
remains unfavorable to the appellant, 
he and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, including consideration of 
the additional evidence.  The appellant 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



